Exhibit 10.5

SECURITY AGREEMENT SUPPLEMENT

April 30, 2012

 

To: Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
October 14, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), the other U.S.
Subsidiary Borrowers named therein (together with the Company, the “U.S.
Borrowers”), United Rentals of Canada, Inc., a corporation amalgamated under the
laws of the Province of Ontario (the “Canadian Borrower”), United Rentals
Financing Limited Partnership (the “Specified Loan Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Agent and (ii) the
Amended and Restated U.S. Security Agreement dated as of October 14, 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) made by the Grantors from time to time party
thereto in favor of the Agent for the benefit of the Secured Parties. Terms
defined in the Credit Agreement or the Security Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement or the
Security Agreement.

SECTION 1. Grant of Lien. (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by each of the undersigned of all of its present and future
Obligations (such Obligations, as to any of the undersigned, being the “Secured
Obligations” of such undersigned), each of the undersigned hereby grants to the
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in and continuing lien on
all of such undersigned’s right, title and interest in or to any and all of the
following properties and assets of such undersigned and all powers and rights of
such undersigned in all of the following (including the power to transfer rights
in the following), whether now owned or existing or at any time hereafter
acquired or arising, regardless of where located (collectively, the
“Collateral”):

(i) all Accounts;

(ii) all Inventory, including all Rental Equipment;

(iii) all leases of Inventory, Equipment and other Goods (whether or not in the
form of a lease agreement), including all Leases;

(iv) all documentation evidencing rights in any Inventory or Equipment,
including all certificates, certificates of title, manufacturer’s statements of
origin, and other collateral instruments;

(v) all contract rights, including contract rights in respect of any Like-Kind
Exchange;



--------------------------------------------------------------------------------

(vi) all Chattel Paper;

(vii) all Documents;

(viii) all Instruments;

(ix) all Supporting Obligations and Letter-of-Credit Rights;

(x) all General Intangibles (including Payment Intangibles and Software);

(xi) all Goods;

(xii) all Equipment;

(xiii) all Investment Property, including the Security Collateral of such
undersigned;

(xiv) all money, cash, cash equivalents, securities and other property of any
kind of such undersigned held directly or indirectly by the Agent, any Lender or
any of their Affiliates;

(xv) all of such undersigned’s Material Accounts, credits, and balances with and
other claims against the Agent or any Lender or any of their Affiliates or any
other financial institution with which such undersigned maintains deposits,
including all Payment Accounts;

(xvi) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property; and

(xvii) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;

provided, however, the “Collateral” shall not include any asset or rights or
interests of such undersigned as described in the proviso to Section 2(a) of the
Security Agreement.

All of the Secured Obligations of any of the undersigned shall be secured by all
of the Collateral of such undersigned and any other property of such undersigned
that secures any of the Secured Obligations.

SECTION 2. Representations and Warranties. (a) Each of the undersigned
represents and warrants to the Agent and the other Secured Parties that as of
the date hereof: (i) Schedule I hereto identifies (A) such undersigned’s name as
of the date hereof as it appears in official filings in the state or other
jurisdiction of its incorporation or other organization, (B) the type of entity
of such undersigned (including corporation, partnership, limited partnership or
limited liability company), (C) the organizational identification number issued
by such undersigned’s state,

 

-2-



--------------------------------------------------------------------------------

province or territory of incorporation or organization or a statement that no
such number has been issued, and (D) the jurisdiction in which such undersigned
is incorporated or organized; and (ii) such undersigned has only one state,
province or territory of incorporation or organization.

(b) Each of the undersigned hereby makes each other representation and warranty
set forth in the Security Agreement with respect to itself and the Collateral
owned by it. Each of the undersigned hereby represents and warrants to the Agent
and the other Secured Parties that the attached Schedule II contains all
information with respect to itself and the Collateral owned by it that is
required to be set forth in Schedule III to the Security Agreement with respect
to the Grantors and their Collateral and the attached Schedule III contains all
information with respect to itself and the Security Collateral owned by it that
is required to be set forth in Schedule I to the Security Agreement with respect
to the Grantors and their Security Collateral.

(c) Each of the undersigned hereby makes each representation and warranty set
forth in the Credit Agreement that is made with respect to any U.S. Obligor.

SECTION 3. Obligations Under the Security Agreement. Each of the undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors. Each of the undersigned further agrees, as of the
date first above written, that each reference in the Security Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to each
of the undersigned, that each reference to the “Collateral” or any part thereof
shall also mean and be a reference to each of the undersigned’s Collateral or
part thereof, as the case may be, and that each reference in the Security
Agreement to a Schedule shall also mean and be a reference to the schedules
attached hereto.

SECTION 4. Obligations under the Credit Agreement. Each of the undersigned
hereby agrees, as of the date first above written, to be bound as an Obligor,
U.S. Obligor, Guarantor and U.S. Guarantor by all of the terms and provisions of
the Credit Agreement to the same extent as though such undersigned were a party
to the Credit Agreement in each such capacity from and after the date hereof.
Each of the undersigned further agrees, as of the date first above written, that
each reference in the Credit Agreement to an “Obligor” or a “U.S. Obligor” or a
“Guarantor” or “U.S. Guarantor” shall also mean and be a reference to such
undersigned.

SECTION 5. Governing Law. This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the State of New York.

SECTION 6. Removal of Immaterial Subsidiary Designation. As of the date hereof,
Holdings has removed the designation of each of the undersigned as Immaterial
Subsidiaries under the Credit Agreement. Accordingly, in connection therewith
and concurrently with the effectiveness of this Security Agreement Supplement,
as of the date hereof, the undersigned acknowledge that Section 25 of the
Security Agreement shall be of no further force and effect.

 

-3-



--------------------------------------------------------------------------------

Very truly yours, INFOMANAGER, INC. By:   /s/ Irene Moshouris   Name:   Irene
Moshouris   Title:   Vice President and Treasurer UNITED RENTALS REALTY, LLC, BY
UNITED RENTALS (NORTH AMERICA), INC., ITS MANAGING MEMBER By:   /s/ Irene
Moshouris   Name:   Irene Moshouris   Title:   Senior Vice President and
Treasurer WYNNE SYSTEMS, INC. By:   /s/ Irene Moshouris   Name:   Irene
Moshouris   Title:   Vice President and Treasurer

 

[Signature Page to Security Agreement Supplement]



--------------------------------------------------------------------------------

SCHEDULE I

to

AGREEMENT

JURISDICTIONS OF ORGANIZATION

 

Grantor

  

State/Province of

Organization

  

Type of Entity

  

Organizational I.D.

InfoManager, Inc.

   Texas    Corporation    154647800

United Rentals Realty, LLC

   Delaware    Limited Liability Company    4598063

Wynne Systems, Inc.

   California    Corporation    1819012



--------------------------------------------------------------------------------

SCHEDULE II

to

AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

Patents:

None.

Trademarks:

 

Trademark Name

   Application
Number    Registration
Number    Country
Name    File Date    Registration
Date    Record Owner

IM INFOMANAGER

   6786495    6786495    European
Community    27-Mar-2008    15-Jan-2009    INFOMANAGER, INC.

INFOMANAGER

   1643702    1643702    India    21-Jan-2008    21-Jan-2008    INFOMANAGER,
INC.

INFOMANAGER

   200800786    245105    Norway    21-Jan-2008    31-Mar-2008    INFOMANAGER,
INC.

INFOMANAGER (& design)

   682 599    TMA411,158    Canada    24-May-1991    16-Apr-1993    INFOMANAGER,
INC.

INFOMANAGER (& design)

   VA 003313
1994    VR 005308
1994    Denmark    06-May-1994    05-Aug-1994    INFOMANAGER OY

INFOMANAGER (& design)

   00
3040705    00 3040705    France    13-Jul-2000    13-Jul-2000    INFOMANAGER OY

INFOMANAGER (& design)

   J30946    2089319    Germany    27-May-1994    10-Jan-1995    INFOMANAGER OY



--------------------------------------------------------------------------------

Trademark Name

   Application
Number    Registration
Number    Country Name    File Date    Registration
Date    Record Owner

INFOMANAGER (AND DESIGN)

   826701    553969    Benelux    20-May-1994    20-May-1994    INFOMANAGER OY

INFOMANAGER (AND DESIGN)

   74/199,553    1,765,625    United States
of America    30-Aug-1991    20-Apr-1993    INFOMANAGER, INC.

INFOMANAGER

(STANDARD

CHARACTERS)

   77/369,492    3574939    United States
of America    11-Jan-2008    17-Feb-2009    INFOMANAGER, INC.

RENTALMAN

   1218322    1218322    Australia    09-Jan-2008    09-Jan-2008    WYNNE
SYSTEMS, INC.

RENTALMAN

   1378517    TMA733,469    Canada    09-Jan-2008    28-Jan-2009    WYNNE
SYSTEMS, INC.

RENTALMAN

   6734289    6734289    European
Community    07-Mar-2008    06-Feb-2009    WYNNE SYSTEMS, INC.

RENTALMAN

   1643710    1643710    India    21-Jan-2008    21-Jan-2008   
WYNNE SYSTEMS, INC.

RENTALMAN

   910017    N/A    Mexico    28-Jan-2010    N/A    WYNNE SYSTEMS, INC.

RENTALMAN

   908405    1029375    Mexico    21-Jan-2008    07-Mar-2008    WYNNE SYSTEMS,
INC.

RENTALMAN

(STANDARD

CHARACTERS)

   77/314,490    3487698    United States
of America    26-Oct-2007    19-Aug-2008    WYNNE SYSTEMS, INC.

RENTALMAN

(STANDARD

CHARACTERS)

   77/369,485    3480491    United States
of America    ll-Jan-2008    05-Aug-2008    WYNNE SYSTEMS, INC.

IM DESIGN

   1,294,767    1,294,767    Australia    17-Apr-2009    17-Apr-2009    WYNNE
SYSTEMS, INC.



--------------------------------------------------------------------------------

Trademark Name

   Application
Number    Registration
Number    Country Name    File Date    Registration
Date    Record Owner

AXIOM

   85/231,517    N/A    United States
of America    01-Feb-2011    N/A    WYNNE SYSTEMS, INC.

Copyrights:

 

Copyright

   Registration
Number/ Date    Date of
Publication    Description    Owner

Wynne Systems rentalman: release 5.0.

   TX0004894111 /
1998-08-13    6/1/1997    CD-ROM +
computer program    Wynne Systems, Inc.

Wynne Systems rentalman: release 10

   TX 7-024-376 /
2009-06-23    2/6/2007    Computer program    Wynne Systems, Inc.



--------------------------------------------------------------------------------

SCHEDULE III

to

AGREEMENT

PLEDGED EQUITY AND PLEDGED DEBT

PART I

Pledged Equity:

99.83871% of the equity interest of Wynne Systems EMEA owned by Wynne Systems,
Inc.

PART II

Pledged Debt:

Amended and Restated Global Intercompany Note, dated April 30, 2012.